No. 83-200
                   IN THE SUPREPIE COURT OF THE STATE OF MONTANA
                                        1983



JEAN TANNIEHILL, Individually and as
guardian ad litem for ROY J. TANNIEHILL,
a minor,
                           Plaintiff and Respondent,


REMINGTON AI?MS COMPANY, a foreign corp        .,
and WAREHOUSE PA~@lSNOP, INC. ,
                           Defendants and Appellants.




APPEAL FROM:       District Court of the First Judicial District,
                   In and for the County of Lewis & Clark,
                   The Honorable Gordon Bennett, Judge presiding.

COUNSEL OF RECORD:

      For Appellants:
                   Charles Cruikshank, 111, Great Falls, Montana

      For Respondent :
                   A. Lance Tonn; Lucas & Monaghan, Miles City, Piontana
                   Charles A. Smith; Smith Law Firm, Helena, Montana



                                   Submitted on Briefs:      September 29, 1983
                                     Decided:       January 17, 1984



Filed:         /      a
                                    P
                                           F


                                   Clerk
Mr. Chief Justice Frank I. Haswell delivered the Opinion of
the Court.
      Counsel for appellant Warehouse Pawnshop, Inc., filed a
motion for a change of venue in an action for strict liabili-
ty in tort for personal injuries allegedly sustained by a
minor plaintiff as a result of the accidental discharge of a
defective rifle.    The motion for change of venue was filed
November 17, 1982, and a brief in support of the motion was
filed November 24, 1982.     The motion was denied for failure
to file a supporting brief within the time limits allowed by
Rule I1 of the Uniform Rules for District Courts of Montana.
We reverse and remand to the District Court.
      The issues raised by appellant and respondent are as
follows:
      1.   Whether the appeal is timely filed.
      2.   Whether the District Court erred in entering a
summary ruling denying appellant's motion for change of venue
due to its failure to timely file a supporting brief pursuant
to Rule 11, Uniform Rules for District Courts of Montana.
      3.   Whether Lewis and Clark County, the place where the
injury occurred, is the proper venue in a strict liability in
tort action.


                               I

      The first issue is whether this Court has jurisdiction
to hear this appeal.       Respondent contends that the order
denying the motion was entered December 8, 1982, and the
notice of appeal was not filed until April 25, 1983.    Since
the elapsed time between the two dates exceeds thirty days,
respondent contends that the appeal was not timely filed a.nd
therefore this Court has no jurisdiction.
      Respondent is correct that there is a thirty-day rule
for filing of an appea.1.             However, Rule 5, M.R.App.Civ.P.,
provides that "[tlhe time within which an appeal from a
judgment or an order must be taken shall be thirty days from
the entry thereof, except that in cases where service -
                                                      of
notice   of   entry - judqment is required by Rule 77(d) of the
                    of
Montana Rules of Civil Procedure the time shall..be 30 days
from the service of notice of entry of judgment                  . . ."     (~m-
phasis   added. )        Rule     77 (d),     M. R.Civ.P.,    provides      that
"[i]mmediately upon the entry of an order or judgment the
clerk shall serve a notice of the entry by mail                  ...        upon
each party     . . ."     Clearly, this order denying appellant's
motion   for    a     change    of    venue    comes    under   Rule     77(d),
M.R.Civ.P.,     and     therefore requires notice by             the    clerk.
Here, notice of the denial of its motion was not given to
appellant until April 4, 1983.                 Consequently, appellant's
notice of appeal filed on April 25, 1983, was timely and this
Court has jurisdiction to hear this appeal.




      The second issue to be addressed is whether the Dis-
trict Court erred in entering a summary ruling denying appel-
lant's motion for change of venue due to its failure to
timely file a supporting brief pursuant to Rule 11, Uniform
Rules for District Courts of Montana.
      Rule I1 provides that:             "1. Upon serving and filing a
motion under Rule 12, M.R.Ci~.P., or within five days there-
after, the moving         party      shall serve and         file a brief."
Appellant filed his motion on Wednesday, November 17, 1982,
and his brief Wednesday, November 24, 1982.                      Rule 6 (a),
M.R.Civ.P.,     states that          ". . .   When     the period      of   time
prescribed or allowed      is less than 7 days, intermediate
Saturdays, Sundays, and holidays shall be excluded in the
computation."    Rule 6(a) also states that in computing any
period of time prescribed or allowed by the rules tha.t the
day of the act or event is not included but the last day of
this period is included.    Therefore, under Rule 6(a), Wednes-
day, November 17, is not included in the calculation, nor are
Saturday and Sunday, November 20 and 21.     Considering these
exclusions, appellant's brief was timely filed on the fifth
day, Wednesday, November 24.
      Consequently, we     reverse the order of the District
Court denying the motion for change of venue for failure to
timely file a supporting brief.




      The third issue is whether Lewis and Clark County, the
place whether the injury occurred, is the proper venue in a
strict liability in tort action.
     We decline to rule on this issue because due to the
summary dismissal of the motion, respondent has not had an
opportunity to brief and argue his position.     Therefore, we
remand to the District Court for consideration of this issue
on its merits.




                                  %&& !hkk!f&,&pJJ
                                   Chief Justice
We concur:




$-           L 2Ldur
      Justices
     Mr. Justice Frank B. Morrison, Jr. dissents as follows:
     The proper venue for this tort action is in Lewis and

Clark County,   the county where the accident occurred.     No
amount of briefing   can change this result.   Therefore,    I
would affirm the trial court          appellant's motion for
change of venue.